UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-2374



HENK VISSER,

                                                Plaintiff - Appellant,

          versus


UNITED STATES DISTRICT COURT JUDGES OF MARY-
LAND; JOSEPH YOUNG; WILLIAM NICKERSON; BILL
CLINTON, President; QUEEN OF THE NETHERLANDS;
THOSE UNDER THE TREATY OF BOGOTA AND THE
HAGUE; DONNA SHALALA; BAR OF MARYLAND,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-00-
2878-AMD)


Submitted:     January 18, 2001             Decided:   February 2, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henk Visser, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henk Visser appeals the district court’s order dismissing

Visser’s mandamus petition as frivolous. We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Visser v. United States District Court Judges, No. CA-00-2878-AMD

(D. Md. Oct. 5, 2000).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.   We deny the petition for pro se writ of mandamus.




                                                          AFFIRMED




                                 2